Case 1:17-cv-00747-LM Document 116-4 Filed 08/01/19 Page 1 of 3




                Exhibit 3
Case 1:17-cv-00747-LM Document 116-4 Filed 08/01/19 Page 2 of 3



                         Stefan Dapergolas

                                                                  1

                                               Volume I
                                               Page: 1-241
                                               Exhibits: 1-5


          IN THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF NEW HAMPSHIRE


--------------------------------*

D'PERGO CUSTOM GUITARS, INC.,            )
                      Plaintiff,         ) Civil Action No.
vs.                                      ) 1:17-CV-000747-LM

SWEETWATER SOUND, INC.,                  )
                      Defendant.         )

--------------------------------*



      VIDEOTAPED DEPOSITION OF STEFAN DAPERGOLAS

      This deposition taken pursuant to agreement of

counsel at the offices of Bernstein, Shur, Sawyer &

Nelson, P.A., 670 N. Commercial Street, Suite 108,

Manchester, New Hampshire, on Wednesday, November

14, 2018, from 9:36 a.m. to 5:17 p.m.



Reporter:     Donna J. Whitcomb, RMR, LCR NO. 143

              (RSA 310A:179)

                     Jones & Fuller Reporting
                    617-451-8900 603-669-7922
          Case 1:17-cv-00747-LM Document 116-4 Filed 08/01/19 Page 3 of 3
D'Pergo Custom Guitars v.                                                                              Stefan Dapergolas
Sweetwater Sound                                                                                      November 14, 2018
                                                  Page 214                                                     Page 216

 1    right -- righties are the remaining necks. And just     1   A. I don't recall.
 2    the arrangement of it, placement, spacing, angle, so    2   Q. So you kept this image with no name on it
 3    forth.                                                  3    on your website from '03 to '07?
 4   Q. Do you claim that the photograph is a                 4   A. Correct.
 5    trademark of your company?                              5   Q. Why did you take it off?
 6   A. I have never claimed that.                            6   A. Because we underwent a site redesign and I
 7   Q. You don't, correct, the photograph is not             7    hired a professional photographer who came in and
 8    a trademark?                                            8    took photography.
 9   A. The photograph is not a trademark.                    9   Q. Where else did you use the image besides
10   Q. How long did you use the photograph?                 10    the website?
11   A. From 2002 to about 2007 -- oh, sorry, no,            11   A. That's the only place that I know of that
12    after I created it. Whenever I first saw it, 2003,     12    I can recall.
13    I'm sorry.                                             13       THE WITNESS: Is this one mine?
14   Q. 2003 to 2007?                                        14       MR. SHORTELL: I don't know. That's
15   A. 2003, yeah.                                          15    why I didn't. I was about to but then... Sorry.
16   Q. Where else did you use it besides the                16   Q. Where did you store the digital image
17    website?                                               17    after you took it?
18   A. I don't recall.                                      18   A. Digital image, I do not remember.
19   Q. Had you ever seen headstocks laid out in a           19   Q. Did you ever allow any third parties to
20    fanned shape before?                                   20    use this image?
21       MR. SHORTELL: Objection.                            21   A. No.
22   A. Before what?                                         22   Q. Did you ever see it on the internet
23   Q. Before you took the image?                           23    anyplace else?

                                                  Page 215                                                     Page 217

 1   A. No.                                                   1   A. Only on a blog that was a link to the
 2   Q. Okay. Now, you were using the name                    2    defendant's website.
 3    "D'Pergo" before you took this photograph?              3   Q. What blog was that?
 4   A. Yes.                                                  4   A. Sorry, I can't remember. It's something
 5   Q. And yet you didn't include that on the                5    chocolate; that's what I remember.
 6    headstocks in this image, right?                        6   Q. And who put that up?
 7   A. This image was a production photo.                    7   A. Someone who -- this wasn't discovered
 8   Q. What does that mean?                                  8    until recently also. Whoever had this blog, I'm not
 9   A. It demonstrated a stage of production.                9    sure.
10   Q. Are you saying that none of the other                10   Q. So the name of the blog is something
11    stages of production had "D'Pergo" on them?            11    chocolate?
12   A. I didn't say that. Just this particular              12   A. No, it's -- I'm missing the first part of
13    photo demonstrated parts we made in a particular       13    it. Dreams In Chocolate or something. I don't
14    stage of production.                                   14    remember the specific name but I'm sure that we can
15   Q. Why didn't you add the name to it?                   15    get it.
16   A. They weren't yet at that stage.                      16   Q. I'm sorry, did you save or print out this
17   Q. How about in '04?                                    17    blog?
18   A. I'm not understanding the question.                  18   A. We did. I think we took a -- might have
19   Q. Why didn't you include a image with the              19    taken a screenshot.
20    name on it in '04?                                     20   Q. Did you provide that to the defendant?
21   A. There were other images with the name on             21   A. Um, I'm not sure. I'm not sure when we
22    it.                                                    22    discovered it.
23   Q. Of just the guitar necks?                            23   Q. Do you have any idea when -- who

Min-U-Script®                                 Jones & Fuller Reporting                               (54) Pages 214 - 217
                                             617-451-8900 603-669-7922
